                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                       CR. NO. 17-00582 JMS-WRP

                   Plaintiff,                   ORDER GRANTING IN PART
                                                AND DENYING IN PART UNITED
      vs.                                       STATES’ MOTION IN LIMINE TO
                                                EXCLUDE REFERENCE TO
KATHERINE P. KEALOHA (1);                       PRIOR STATE COURT VERDICT,
LOUIS M. KEALOHA (2);                           ECF NO. 395
DEREK WAYNE HAHN (3);
MINH-HUNG NGUYEN (4); and
GORDON SHIRAISHI (5),

                   Defendants.


   ORDER GRANTING IN PART AND DENYING IN PART UNITED
 STATES’ MOTION IN LIMINE TO EXCLUDE REFERENCE TO PRIOR
             STATE COURT VERDICT, ECF NO. 395

             The United States seeks to exclude the jury verdict and related

documents from the state civil lawsuit involving Gerard Puana and Florence Puana

(“the Puanas”) and Katherine Kealoha, Puana v. Kealoha, Case No. 13-1-0686-03-

VLC (Haw. 1st Cir. Ct.). ECF No. 395; see also ECF No. 727. The United States

seeks exclusion based on several grounds: (1) relevance; (2) the rule against

hearsay; and (3) Federal Rule of Evidence 403. See ECF No. 395 at PageID

#3259; ECF No. 727 at PageID #6255.
             For the reasons set forth below, the United States’ Motion in Limine,

ECF No. 395, is GRANTED IN PART and DENIED IN PART.

                               I. BACKGROUND

A.    Factual Background

             The parties do not appear to dispute the following facts: The Puanas

filed a state civil complaint on March 7, 2013 against Katherine Kealoha, alleging

that she had breached her fiduciary duty and defrauded them of money from a

reverse mortgage taken out by Florence Puana and investments made by Gerard

Puana. That case was Puana v. Kealoha, Case No. 13-1-0686-03-VLC. Katherine

Kealoha filed a counterclaim against the Puanas on April 29, 2013, alleging that

the Puanas made misrepresentations about Florence Puana’s reverse mortgage and

Gerard Puana’s mortgage payments, and that the lawsuit was an abuse of process.

On June 19, 2013, Keatherine Kealoha was deposed in Puana v. Kealoha. On June

22, 2013, Katherine Kealoha reported her mailbox stolen. Gerard Puana was

charged in this court by complaint with destruction of a letter box on July 1, 2013

and was subsequently indicted for the same charge on July 11, 2013. On

December 4, 2014, a criminal trial of Gerard Puana based on this charge

commenced, and a mistrial was declared that same day. This charge was dismissed

with prejudice on December 16, 2014. The civil jury trial between the Puanas and


                                         2
Katherine Kealoha began in January 2015, culminating with a verdict on February

12, 2015. The jury found in favor of Katherine Kealoha on all claims and

counterclaims, awarding her general damages of $200,000 and punitive damages

of $210,000.

               The United States’ theory in the instant case is that Katherine

Kealoha, Louis Kealoha, Derek Wayne Hahn, Minh-Hung Nguyen, and Gordon

Shiraishi (“Defendants”) conspired together to (among other things): (1) frame

Gerard Puana for the theft of Katherine and Louis Kealoha’s mailbox and (2)

subsequently attempt a coverup of the framing. The Defendants’ alleged acts to

frame Gerard Puana occurred prior to the verdict in the civil case. Some of the

alleged coverup acts occurred after the verdict—e.g., lying to the grand jury.

B.    Procedural Background

               On February 11, 2019, the United States filed its Motion in Limine.

ECF No. 395. Defendants Katherine and Louis Kealoha filed their Opposition on

February 25, 2019. ECF No. 442. The United States filed its Reply on March 6,

2019. ECF No. 478. At the March 12, 2019 hearing on the Motion in Limine, the

court held its ruling in abeyance pending hearing evidence presented at trial. See

ECF No. 501; Tr. 3/12/19 at 16:8-9, 18:3-4, ECF No. 513. During trial, further

briefing was requested concerning admissibility of documents related to the prior


                                            3
civil verdict. See ECF No. 713. On June 13, 2019, the government and Katherine

Kealoha filed supplemental memoranda. ECF Nos. 727, 729.1

                                      II. ANALYSIS

              The United States argues that any information about the prior verdict,

including related documents,2 is inadmissible. See generally ECF Nos. 395, 727.

The court will allow the fact that the Puanas lost the civil case and thus owe

Katherine Kealoha a significant sum of money to be presented to the jury for the

purpose of showing the Puanas’ bias against Katherine Kealoha.

              Otherwise, the court finds the prior verdict and related documents to

be inadmissible. First, they are inadmissible hearsay to the extent that they are

offered to prove the truth of the matters asserted. Second, they do not fall under

any hearsay exceptions, including either the Rule 803(14) hearsay exception for

records of documents affecting an interest in property or the Rule 803(15) hearsay

exception for statements in documents affecting an interest in property. Third,

       1
         Because both Katherine and Louis Kealoha filed the Opposition, ECF No. 442, but
only Katherine Kealoha filed Supplemental Briefing, ECF No. 729, the court will refer to all
defense arguments as Katherine Kealoha’s arguments for the sake of simplicity.
       2
          At different times, Katherine Kealoha has moved to admit various documents related to
the prior verdict, such as the special verdict form, ECF No. 727-1, the judgment, ECF No. 729-1,
and the judgment for attorneys’ fees, ECF No. 729-2. Ultimately, it appears that Katherine
Kealoha only seeks admission of the judgment and the judgment for attorneys’ fees. See ECF
No. 729 at PageID #6344. The court need not differentiate between these documents because it
finds that all the relevant documents are inadmissible under the same reasoning.


                                               4
they have no legally operative effect that is relevant to this case, so they cannot be

admitted for a non-hearsay purpose. And fourth, even if otherwise admissible,

Rule 403 bars admission because any probative value is substantially outweighed

by the dangers of unfair prejudice, confusing the issues, misleading the jury, and

undue delay.

A.    The Puanas’ Bias

               During trial, the court has allowed Katherine Kealoha to narrowly

discuss the prior civil verdict, including the amount owed, for the non-hearsay

purpose of showing bias, specifically Gerard and Florence Puana’s bias against

Katherine Kealoha. The Puanas were both witnesses in the instant trial, and the

outcome of the Puana v. Kealoha trial is relevant as to possible biases. In fact, the

court instructed the jury as to the limited purpose of this evidence.3



      3
          The instruction was as follows:

               COURT’S INSTRUCTION NO. 33

               You have heard evidence concerning the outcome of the prior civil
               lawsuit in the State of Hawaii between Florence Puana, Gerard
               Puana and Katherine P. Kealoha. This evidence was admitted for
               the sole purpose of assessing the credibility of the testimony of
               Gerard Puana and/or Florence Puana. Thus, you may not consider
               this evidence for any purpose or reason other than the credibility of
               Gerard Puana and/or Florence Puana.

ECF No. 824 at PageID #8832.


                                                5
B.    Hearsay

             Katherine Kealoha argues that the prior civil verdict and related

documents are admissible for the purpose of proving the truth of the matter

asserted because they fall under a hearsay exception. See ECF No. 442 at PageID

#3759-60, ECF No. 729 at PageID #6346. The court disagrees.

             Hearsay is “a statement other than one made by the
             declarant while testifying at the trial or hearing, offered
             in evidence to prove the truth of the matter asserted.”
             Fed. R. Evid. 801(c). A prior judgment is therefore
             hearsay to the extent that it is offered to prove the truth of
             the matters asserted in the judgment. . . . Although Rule
             803 contains exceptions for certain kinds of judgments,
             such as judgments of previous felony convictions and
             judgments as to personal, family, or general history or
             boundaries, civil judgments do not fit comfortably into
             any hearsay exception.

United States v. Boulware, 384 F.3d 794, 805-06 (9th Cir. 2004) (citations

omitted); see also United States v. Stinson, 647 F.3d 1196, 1210 (9th Cir. 2011)

(applying Boulware); United States v. Sine, 493 F.3d 1021, 1036 (9th Cir. 2007)

(“The concern about evidence that is neither based on personal knowledge nor

subject to cross-examination . . . explains an ultimate judgment’s treatment as

hearsay.”); McCormick On Evid. § 298 (7th ed.) (“Historically, the courts were

often unwilling to admit judgments in previous cases if neither res judicata nor

collateral estoppel applied under the theory they were hearsay.”). Thus, as a


                                           6
general matter, prior civil verdicts are considered inadmissible hearsay if used to

prove the truth of the matter asserted in the verdict.

             But Katherine Kealoha argues that the Rule 803(15) hearsay

exception for statements in documents affecting an interest in property applies.

See ECF No. 442 at PageID #3759; ECF No. 729 at PageID #6346. Rule 803(15)

provides the following hearsay exception: “A statement contained in a document

that purports to establish or affect an interest in property if the matter stated was

relevant to the document’s purpose—unless later dealings with the property are

inconsistent with the truth of the statement or the purport of the document.”

             An example of when this exception applies is GEICO Indemnity

Company v. Smith, 2017 WL 1282789 (D. Ariz. Apr. 5, 2017), which found that

several checks were admissible hearsay under Rule 803(15). Id. at *2 (“A check is

a document that establishes or affects an interest in property because it orders the

drawer’s bank to pay the payee a sum certain in money. The date and any

information listed in the ‘for’ line of a check is relevant to the check’s purpose.

And it does not appear that there were any subsequent dealings that are

inconsistent with the truth of the statements or the purport of the checks.” (footnote

omitted)). A suit contesting the validity of a tax lien encumbering a property

provides another example. See Taylor v. United States, 1993 WL 597379 (D. Ariz.


                                           7
Sept. 27, 1993). That court found that settlement documents, escrow instructions,

and an addendum to the escrow instructions—all regarding the sale of that property

to the plaintiffs—were admissible hearsay under Rule 803(15). Id. at *2.

             Katherine Kealoha argues that her case is like Boulware, which held

that a prior civil verdict was admissible hearsay under Rule 803(15). ECF No. 442

at PageID #3759. In Boulware, the defense theory was that Boulware did not

underreport his personal income to avoid taxes. See Boulware, 384 F.3d at 800. If

Boulware had taken funds from his company and gifted them to a third party, those

funds should have been reported on his personal income taxes (and thus he

underreported). See id. at 800, 802-06. But if Boulware had instead given those

funds to the third party to hold in constructive trust for the company, then he would

not have been required to report those funds on his personal income taxes. Id.

Accordingly, Boulware held that the prior civil verdict was admissible hearsay

under Rule 803(15), but only for the purpose of “establish[ing] that [Boulware] had

not gifted the funds to [the third party] and that [the third party] was and had been

holding them in constructive trust for [the company].” Id. at 807.

             Katherine Kealoha asserts this case is like Boulware because she “did

not owe any funds to the Puanas and in fact the reverse was true with Gerard Puana

owing money to Ms. Kealoha for damages.” ECF No. 442 at PageID #3760.


                                          8
Katherine Kealoha misunderstands Boulware. In Boulware, the fact that the prior

civil verdict showed an interest in property was relevant to a key question in the

case (whether the funds were gifted or merely given to be held in constructive

trust), and it was admissible for that purpose only. Here, the prior civil verdict

shows an interest in property in that the Puanas owed Katherine Kealoha for

damages, attorneys’ fees, and costs because the Puanas lost Puana v. Kealoha.

But, unlike Boulware, the property interest is not relevant—it does not have “any

tendency to make a fact [of consequence in determining the action] more or less

probable than it would be without the evidence.” Fed. R. Evid. 401.

              Accordingly, the prior civil verdict and related documents are not

admissible for the purpose of proving the truth of the matters asserted.4

C.     Legally Operative Verbal Conduct

              Katherine Kealoha argues that the prior civil verdict and related

documents are admissible as legally operative verbal conduct. See ECF No. 442 at

PageID #3757-59, ECF No. 729 at PageID #6344-46. The court disagrees.

              “A prior judgment is not hearsay . . . to the extent that it is offered as

legally operative verbal conduct that determined the rights and duties of the


       4
         For the same reasons, the court determines that the Rule 803(14) hearsay exception for
records of documents affecting an interest in property does not apply.


                                               9
parties.” Boulware, 384 F.3d at 806 (citing United States v. Pang, 362 F.3d 1187,

1192 (9th Cir. 2004)); see also Stinson, 647 F.3d at 1210-11. Stuart v. UNUM Life

Insurance Company of America, 217 F.3d 1145 (9th Cir. 2000), explained that:

             an out-of-court statement’s significance “lies solely in the
             fact that it was made, no issue is raised as to the truth of
             anything asserted, and the statement is not hearsay. The
             effect is to exclude from hearsay the entire category of
             ‘verbal acts’ and ‘verbal parts of an act,’ in which the
             statement itself affects the legal rights of the parties or is
             a circumstance bearing on conduct affecting their rights.”

Id. at 1154 (quoting Fed. R. Evid. 801(c), advisory committee’s note) (emphasis

omitted); see, e.g., United States v. Arteaga, 117 F.3d 388, 397 n.16 (9th Cir.

1997) (giving a hypothetical example: “the statement of a merchant that he is

willing to sell 100 pounds of coffee for $300 may be legally operative as an offer;

in an action on the contract, the truth of the statement is not at issue”).

             Katherine Kealoha argues that she is offering the prior verdict to show

its legal effect because “[t]he verdict rejected all of the Puanas’ claims

against Ms. Kealoha and established that Ms. Kealoha did not engage in any

financial wrongdoing of any kind.” ECF No. 442 at PageID #3758. Further, she

argues that “the verdict established that Gerard Puana made intentional

misrepresentations of fact with knowledge of their falsity and committed abuse of

process against Ms. Kealoha.” Id. Finally, she argues that “[t]he jury awarded Ms.


                                           10
Kealoha general damages in the amount of $200,000 and punitive damages in the

amount of $210,000 as a result of Gerard’s malfeasance.” Id. at PageID #3758-59.

             Katherine Kealoha’s arguments are unavailing—she presents no

relevant purpose for the legally operative effects of the prior verdict. Cf. Sine, 493

F.3d at 1036 n.13 (discussing how the prior judicial order in that case could have

been admitted as legally operative verbal conduct to counter the defendant’s “good

faith” defense); Stinson, 647 F.3d at 1211 (holding that the prior judicial order was

“not being offered merely to establish its legal effect, i.e. that Griffin had a legal

right to be released from segregated housing as of the date of the order,” but rather

for its truth, “specifically so that the jury would agree with the prior judge’s

conclusions which corroborated [the witness’s] testimony”). Instead, she simply

offers it for its truth—that Katherine Kealoha prevailed in that lawsuit.

             Accordingly, the prior civil verdict and related documents are not

admissible as legally operative verbal conduct.

D.    Rule 403

             The government argues that the civil verdict and related documents, if

otherwise admissible, run afoul of Rule 403. See ECF No. 395 at PageID #3259;

ECF No. 727 at PageID #6255. The court agrees, again except for the limited

purpose of showing the Puanas’ potential bias.


                                           11
              “A jury is likely to give a prior verdict against the same defendant

more weight than it warrants. The admission of a prior verdict creates the

possibility that the jury will defer to the earlier result and thus will, effectively,

decide a case on evidence not before it.” Coleman Motor Co. v. Chrysler Corp.,

525 F.2d 1338, 1351 (3d Cir. 1975); see also Engquist v. Or. Dep’t of Agr., 478

F.3d 985, 1009 (9th Cir. 2007) (“Commentators agree that most courts forbid the

mention of verdicts or damage amounts obtained in former or related cases.”

(citations omitted)), aff’d sub nom. Engquist v. Or. Dep’t of Agr., 553 U.S. 591

(2008); Cardinal v. Buchnoff, 2010 WL 3339509, at *2 (S.D. Cal. Aug. 23, 2010)

(“Courts are generally hesitant to admit other judicial opinions or statements into

evidence, even when relevant, because judicial findings of fact present a rare case

where, by virtue of their having been made by a judge, they would likely be given

undue weight by the jury, thus creating a serious danger of unfair prejudice.”

(citation and internal editorial marks omitted)).

              For example, Marez v. Bassett, 2011 WL 13213813 (C.D. Cal. Oct. 3,

2011), determined that a prior verdict was inadmissible, reasoning:

              Even if such evidence were relevant, the Court would
              exclude it under Rule 403 because it risks unfair
              prejudice and delay or waste of time. A juror in this case
              who hears that prior juries found for Defendants in
              similar cases would likely be unduly swayed by that fact
              and perhaps not decide this case on its own merits. In

                                            12
             addition, introducing evidence of those other trials is
             likely to give rise to time-consuming tangents about the
             merits of those trials. These risks of prejudice and waste-
             of-time clearly outweigh the at-best marginal relevance
             of those prior verdicts.

Id. at *3.

             Engquist also held that a prior verdict was inadmissible on Rule 403

grounds, and in doing so, it distinguished the facts of its case from those in

Boulware, which allowed prior verdict evidence. 478 F.3d at 1010. Engquist

encompassed a workplace federal anti-discrimination lawsuit. Id. at 990. The

prior verdict at issue in Engquist was a jury verdict finding that the same defendant

discriminated against a co-worker of the Engquist plaintiff because of the co-

worker’s gender or ethnicity. Id. at 990-91. Engquist reasoned that the facts in

Boulware “present[ed] a much smaller risk of prejudice or confusion of the issues;

additionally, the state court judgment was highly probative of the defendant’s tax

liability.” Id. at 1010. In contrast, Engquist determined that “there was a

substantial risk that the jury would import the whole verdict of liability from the

prior proceeding” under the facts of its case. Id.

             The court has the same concerns about admitting the prior verdict and

related documents as those identified in Engquist, Bassett, and Coleman: unfair

prejudice, confusing the issues, misleading the jury, and undue delay. The court is


                                          13
concerned that the jury might be improperly swayed into believing that because the

Puanas lost the civil trial that Katherine Kealoha is necessarily not guilty in this

matter. Further, the court is concerned that by admitting the verdict, the trial

would then be delayed because the verdict would open up the door to further

evidence about the civil trial. And the government has shown that the jury in the

civil case was not shown the same evidence as in the instant case. For example,

the Gerard K. Puana Revocable Trust was not entered into evidence in the civil

case. The testimony of Kevin Sumida (in this case) further demonstrates the

different evidence admitted in the two cases.

               Accordingly, the prior civil verdict and related documents are not

admissible (except for the purpose of showing the Puanas’ potential bias) because

they violate Rule 403.5

///

///

///


       5
           Katherine Kealoha also argues that the rule of completeness requires the admission of
the civil verdict and related documents because “to the extent that the government seeks to
introduce other evidence from the Puana civil trial, it would violate due process by allowing the
government to present a skewed story of the state civil trial.” ECF No. 442 at PageID #3761.
The court disagrees—“[t]he rule of completeness cannot be used as a means to admit otherwise
inadmissible statements.” Sempra Energy v. Marsh USA, Inc., 2008 WL 11335050, at *1 n.3
(C.D. Cal. Oct. 15, 2008) (citing Sine, 493 F.3d at 1037 n.17).


                                               14
                                   III. CONCLUSION

              For the foregoing reasons, the United States’ Motion in Limine is

GRANTED IN PART and DENIED IN PART.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, June 26, 2019.




                                   /s/ J. Michael Seabright
                                  J. Michael Seabright
                                  Chief United States District Judge




United States v. Katherine Kealoha et al., Cr. No. 17-00582 JMS-WRP, Order Granting in Part
and Denying in Part United States’ Motion in Limine to Exclude Reference to Prior State Court
Verdict, ECF No. 395




                                             15
